EXHIBIT 10.2 SECOND MODIFICATION AGREEMENT THIS SECOND MODIFICATION AGREEMENT (the "Second Modification Agreement") is made and entered into as of November 30, 2007 by and between Save the World Air, Inc. (the "Company") and the individuals and entities whose signatures are set forth below at the end of this Second Modification Agreement (the "Investors"). WHEREAS, pursuant to the Confidential Private Placement Memorandum dated January 12, 2007, (the "Offering Memorandum"), the Company entered into promissory notes (the "Notes") with the Investors pursuant to which the Company borrowed a total of $400,000 from the Investors; and WHEREAS, among other things, the Company was obligated to file a registration statement (the "Registration Statement") registering the Conversion Shares and Warrant Shares on or before July 2, 2007, and such Registration Statement was not filed by such date, resulting in certain consequences thereafter; and WHEREAS, the Company and the Investors on August 29, 2007 entered into a Modification Agreement (the "Modification Agreement") which extended the date to file the Registration Statement to November 30, 2007; increased the interest rate to 18% effective August 1, 2007; reduced the Conversion Price to $0.45 per share and provided for the issuance of Additional Warrants and Delay Warrants each in an amount equal to 50% of the Warrants originally issued. The Additional Warrants and the Delay Warrants are exercisable immediately upon issuance, shall remain exercisable for a period of five years from the date of issuance at an exercise price of $0.45 per share. The Company and the Investors now desire to modify further certain of the terms and provisions of the Notes as set forth in this Second Modification Agreement. NOW, THEREFORE, in consideration of the mutual promises and covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which is acknowledged, the Company and the Investors agree as follows: 1. Definitions. All terms not defined herein shall have the meaning ascribed to them in the Offering Memorandum and the Modification Agreement dated August 29, 2007. 2. Waved Interest. In consideration of this Second Modification Agreement, the Investors agree to forgive all accrued interest on their Notes, from the date of issuance through December 14, 2007. 3. Note Repayment. On December 14, 2007, the Company shall pay all Investors 50% of the principal amount of their original Notes which equals to a total cash repayment of $200,000.00. Additionally, in repayment of the other 50% of the principal amount of the original Notes, on December 14, 2007 the Company shall issue to Investors a total of 1,060,000 shares of the Company's Common Stock, $0.001 par value (the "Conversion Shares"). 1 4.Note Cancellation. Concurrently with the cash payment and the Conversion Share issuance in accordance with section 3 above, the original of the Notes shall be delivered to the Company, whereupon they shall be marked and deemed cancelled and of no further force or effect. 5.
